DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract exceeds 150 words in length and is therefore too long.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is drawn to a “use”, but does not particularly point out and distinctly set forth what the method steps are that are used in that claimed “use”.

Allowable Subject Matter
The international examiner has allowed all of the Applicants’ claims over the prior art of record in the Written Opinion associated w/ PCT/CN2018/079647 (i. e. the Applicants’ parent application).  The Applicants’ specification on pg. 3 notes that the prior art processes that use red mud to purify an exhaust gas require the addition of magnesium sorbent, which results in increased operating costs.  The Applicants’ specification on pgs. 5 and 6 urge that the instant invention is able to efficiently desulfurize and denitrate an exhaust gas by using a red mud-based gas purification system that does not require the addition of magnesium sorbent by providing a double tower staged absorption process and system wherein a first tower is able to generate nitrates, nitrites, sulfates and sulfites from the NOx and SOx (w/ the assistance of ozone) and a second tower is able to generate high-valent oxynitrates and oxynitrides and also abate SO2 to achieve a deep desulfurization and denitration more effectively for the exhaust gas.  This use of two distinct towers (i. e. the “red mud pre-impregnation slurry scrubbing tower” and also the “red mud pre-impregnation clear liquid scrubbing tower”) is embraced in the scope of all of the Applicants’ independent claims and are conveniently illustrated as features (3) and (10) in the Applicants’ figure.  
	One of the more relevant references discovered by the U. S. examiner from his search is U. S. Pat. 4,341,745, which is directed to a method for purifying a gas by using a red mud-based scrubbing system (please see at least the abstract as well as the claims described in this U. S. Pat. 4,341,745).  However, this U. S. Pat. 4,341, 745 more closely resembles the old, conventional prior art processes that use only a single tower for the abatement of pollutants (as described on pg. 3 in the Applicants’ specification): please see col. 3 lns. 18-25 in this U. S. Pat. 4,341,745 – rather than the Applicants’ claimed double absorption towers embraced in the scope of all of the Applicants’ independent claims.  Hence, no rejections will be offered based on the teachings provided in this U. S. Pat. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv